Citation Nr: 0930478	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  

The issue of entitlement to service connection for 
degenerative changes of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by no worse than 
level II hearing in the right ear and level II hearing in the 
left ear.

2.  The Veteran's service-connected tinnitus is manifested by 
constant bilateral symptoms.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2008).

2.  A higher initial rating for tinnitus is not warranted.  
38 U.S.C.A. § 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002 and Supp 2009); 
38 C.F.R. § 3.159 (2008).  Under 38 U.S.C.A. § 5103(a), VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that the RO issued a notice 
letter with regard to the issues decided herein in February 
2005 which advised the Veteran of the evidence and 
information needed to substantiate his claims.  This letter 
further advised the Veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The Veteran was also asked 
to provide any evidence in his possession that he believes 
might support his claims.  Furthermore, in correspondence 
dated in the April 2006 supplemental statement of the case 
(SSOC) the Veteran was advised as to both the disability 
rating and effective date elements of his claims.  

The April 2006 SSOC advised the Veteran as to the basis for 
assigning both disability ratings and effective dates, and 
explained the type of evidence necessary to substantiate 
claims for higher evaluations and/or earlier effective dates.  
Despite the post-adjudication timeliness of the April 2006 
SSOC which included the disability rating and effective date 
notice, the record reflects that the Veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence.  No additional evidence was 
submitted.  Moreover, the claims were readjudicated in SSOCs 
dated in June 2007, June 2008, and February 2009.

The Board finds that the duty to assist requirements have 
also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal have been obtained and associated with the 
claims folder, he was afforded a VA examination in December 
2006, and he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The Board recognizes 
that the VA examination did not discuss the Veteran's 
complaints regarding how his service-connected hearing loss 
and tinnitus affect his daily living and employment.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the 
Veteran testified at a personal hearing before the 
undersigned, at which time he discussed how his disabilities 
impacted him at work, and on a day-to-day basis.  Thus, as 
the relevant information has been elicited, the Board finds 
any deficiency in not discussing the matters during the 
course of VA examination is not prejudicial.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The Veteran's service treatment records (STRs) do not include 
audiometric findings on any of the medical examinations of 
record.  Instead the examinations dated in March 1958, March 
1961, and January 1964 document that the Veteran obtained 
15/15 on whispered voice hearing tests in both ears.  

Associated with the claims file is an audiological evaluation 
from Cooper Hospital/University Medical Center dated in 
January 1992.  The evaluation indicated that the Veteran had 
been previously seen in December 1991 at which time 
audiometric testing revealed normal hearing ability from 250 
to 2000 Hertz sloping to a severe sensorineural hearing 
impairment bilaterally.  Speech audiometry was noted to have 
been good bilaterally.  

Associated with the claims file is an audiological evaluation 
performed at VA dated in January 2005.  Audiometric testing 
revealed puretone thresholds, in decibels, for the right ear 
of 10 at 1000 Hertz, 25 at 2000 Hertz, 65 at 3000 Hertz, and 
75 at 4000 Hertz with an average decibel loss of 44.  
Puretone thresholds, in decibels, for the left ear of 15 at 
1000 Hertz, 35 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 
4000 Hertz with an average decibel loss of 49.  Speech 
testing revealed speech recognition ability of 88 percent in 
the right ear and 100 percent in the left ear; however, it is 
unclear if these scores were obtaining using the Maryland CNC 
test.  The Veteran reported constant bilateral tinnitus.  The 
examiner noted that the Veteran was a fire control technician 
on a destroyer and a destroyer escort and was exposed to five 
and eight inch guns for three years.  He indicated that the 
Veteran had a moderate to severe high frequency noise induced 
sensorineural loss in his right ear and a mild to severe loss 
in his left ear with fair word discrimination in his right 
ear and good word discrimination in his left ear.  The 
examiner opined that it was likely the Veteran's [hearing] 
loss was a result of noise exposure in the military.  

Also associated with the claims file is an audiometric 
evaluation performed at VA dated in June 2006.  Audiometric 
testing revealed puretone thresholds, in decibels, for the 
right ear of 15 at 1000 Hertz, 35 at 2000 Hertz, 70 at 3000 
Hertz, and 80 at 4000 Hertz with an average decibel loss of 
50.  Puretone thresholds, in decibels, for the left ear of 15 
at 1000 Hertz, 35 at 2000 Hertz, 70 at 3000 Hertz, and 75 at 
4000 Hertz with an average decibel loss of 49.  Speech 
testing revealed speech recognition ability of 84 percent in 
the right ear and 92 percent in the left ear.  Again, 
however, it is unclear if these speech recognition scores 
were obtained using the Maryland CNC test.

The Veteran was afforded a VA audiological compensation and 
pension examination in December 2006.  Audiometric testing 
revealed puretone thresholds, in decibels, for the right ear 
of 15 at 1000 Hertz, 35 at 2000 Hertz, 60 at 3000 Hertz, and 
80 at 4000 Hertz with an average decibel loss of 48.  
Puretone thresholds, in decibels, for the left ear of 20 at 
1000 Hertz, 40 at 2000 Hertz, 55 at 3000 Hertz, and 80 at 
4000 Hertz with an average decibel loss of 49.  Speech 
testing revealed speech recognition ability of 84 percent in 
the right ear and 84 percent in the left ear.

Associated with the claims file is an audiometric evaluation 
performed at VA dated in June 2008.  Audiometric testing 
revealed puretone thresholds, in decibels, for the right ear 
of 15 at 1000 Hertz, 35 at 2000 Hertz, 70 at 3000 Hertz, and 
75 at 4000 Hertz with an average decibel loss of 49.  
Puretone thresholds, in decibels, for the left ear of 20 at 
1000 Hertz, 45 at 2000 Hertz, 65 at 3000 Hertz, and 80 at 
4000 Hertz with an average decibel loss of 53.  Speech 
testing revealed speech recognition ability of 88 percent in 
the right ear and 88 percent in the left ear, but it is again 
unclear if these scores were obtained using Maryland CNC 
testing.

The Veteran testified at a Travel Board hearing in April 
2009.  He said he has constant ringing in his ears.  He 
reported that he had retired three years prior to the 
hearing.  He said he had worked in the Texas State Prison 
System and was transferred from working as a guard to working 
in the law library due to his hearing loss.  The Veteran 
stated that the position in the law library had limited 
promotion potential.  He testified that he had attempted to 
work two part-time jobs since he had retired but that his 
hearing loss impeded his ability to communicate.  The Veteran 
indicated that he did not agree with the results of his 
hearing test as it was tested in a quiet setting.  He also 
testified that his hearing was about the same as it had been 
at his last hearing evaluation in 2008.  The Veteran's 
representative argued that the Veteran's hearing loss was 
more severe than the testing revealed and that the Veteran 
warranted an extraschedular evaluation for his hearing loss.  

III.  Legal Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

A.  Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).  

As noted, the evidence of record includes the results of 
several audiometric tests performed on an outpatient basis, 
rather than during the course of compensation and pension 
examination.  Therefore, it is unclear if speech recognition 
scores were obtained using the Maryland CNC test.  If that 
was the case, the results of these examinations cannot be 
used to rate the Veteran's hearing loss under the applicable 
rating criteria.  However, as will be discussed below, even 
if it was assumed that Maryland CNC were used, those results 
would not meet the criteria for a higher rating.  For this 
reason, and because an adequate evaluation was performed 
during the December 2006 examination that did apply the 
Maryland CNC test, the Board finds no prejudice in 
considering these results.

In this regard, assuming that the results of the January 2005 
examination were obtained using the Maryland CNC test, those 
results correlate to level II hearing in the right ear, and 
level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Neither the Veteran's right or left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.  

The combination of level II and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the Veteran's 
case, that results in a noncompensable rating. 

Similarly, if it was presumed that the speech discrimination 
scores noted in the report of June 2006 examination were 
obtained using the Maryland CNC test, the results of that 
examination correlate to level II hearing in the right ear, 
and level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Neither the Veteran's right or left ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.  

The combination of level II and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  See Lendenmann, 
supra.  In the Veteran's case, that results in a 
noncompensable rating.  

The results of the December 2006 compensation and pension 
examination, which do provide for obtaining speech 
discrimination scores through the Maryland CNC test, 
correlate to level II hearing in the right ear, and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the Veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level II and level II corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  See Lendenmann, 
supra.  In the Veteran's case, that results in a 
noncompensable rating.  

The results of the June 2008 audiometric examination, again, 
assuming that the Maryland CNC test was used, correlate to 
level II hearing in the right ear, and level II in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  Neither the Veteran's 
right or left ear hearing loss qualifies as an exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level II and level II corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  See Lendenmann, 
supra.  In the Veteran's case, that results in a 
noncompensable rating.  

There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the Veteran's hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating.

B.  Tinnitus

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  38 
C.F.R. §4.87, Diagnostic Code 6260.  

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The Veteran filed his 
claim for increase after this change.  

The Board also notes that on May 22, 2003, VA's Office of 
General Counsel issued a precedential opinion, holding that 
Diagnostic Code 6260, as in effect both prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion further holds that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

As noted above, the Veteran has been assigned the maximum 
schedular rating of 10 percent for his tinnitus, and a higher 
schedular rating is precluded by law.

Additionally, there is no evidence showing that an increase 
would be warranted on an extraschedular basis for either 
hearing loss or tinnitus.  Specifically, there is no evidence 
relative to either disability showing an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  
The current evidence of record does not demonstrate that 
hearing loss or tinnitus has resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  The Board has considered the Veteran's contention 
that his hearing problems prevented him from obtaining 
promotions while working for the state prison system, a job 
he recently lost due to downsizing.  The Board also 
considered his report that these disabilities interfered with 
the part-time jobs he has obtained since being laid off from 
the prison system.  However, it is undisputed that service-
connected disability can have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2008).  

Furthermore, the Board notes that the decibel loss and speech 
discrimination ranges designated for each level of hearing 
impairment in Tables VI and VIA were chosen in relation to 
clinical findings of the impairment experienced by veterans 
with certain degrees and types of hearing disability.  In 
support of this finding, the Board points to the regulatory 
history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the 
rating criteria for hearing loss were last revised, effective 
June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In 
forming these revisions, VA sought the assistance of the 
Veteran's Health Administration (VHA) in developing criteria 
that contemplated situations in which a Veteran's hearing 
loss was of such a type that speech discrimination tests may 
not reflect the severity of communicative functioning these 
veterans experienced or that was otherwise an extreme 
handicap in the presence of any environmental noise, even 
with the use of hearing aids. VHA had found through clinical 
studies of veterans with hearing loss that when certain 
patterns of impairment are present, a speech discrimination 
test conducted in a quiet room with amplification of the 
sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  The decibel 
threshold requirements for application of Table VIA were 
based on the findings and recommendations of VHA.  The 
intended effect of the revision was to fairly and accurately 
assess the hearing disabilities of veterans as reflected in a 
real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 
1994).  Accordingly, the Board finds that functional 
impairment due to hearing loss that is compounded by 
background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations in the presence of background noise is a factor 
contemplated in the regulations and rating criteria as 
defined.  The simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria 
set forth in the rating schedule.  Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that a remand to the RO for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the Veteran's 
hearing loss or tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008).  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.


REMAND

After review of the claims file the Board has determined that 
a remand is necessary with regard to the claim for service 
connection for degenerative changes of the lumbar spine.

The Board notes that the Veteran's service number was listed 
as [redacted] on his DD214 and the RO requested the Veteran's 
STRs from the National Personnel Records Center (NPRC) and 
listed that number as his service number.  However, the 
records received from the NPRC list [redacted] as the Veteran's 
service number.  The Veteran indicated at his hearing that 
the correct service number is [redacted].  However, the Veteran 
indicated that he believed that some of his STRs are missing 
from the records received.  Additionally, the RO requested 
inpatient clinical records from the USS Ingraham for the 
period from September 1, 1962, to November 30, 1962, and 
included the number [redacted] as the Veteran's service number.  
At his hearing he indicated that he injured his back on board 
the USS Ingraham around the middle of 1962 in approximately 
August of 1962.  The AMC should request any available 
treatment records for the period from July 1962 to September 
1962.  Additionally, the AMC should include both service 
numbers on the request.  

Associated with the claims file are VA outpatient treatment 
records dated in November 2005 which document a diagnosis of 
lumbosacral spondylosis with spinal stenosis at L4-5, old 
disc herniation at L4, and degenerative disc disease at L3-4 
and L5.  The Veteran testified that he was injured in service 
and began seeking treatment for his back within a few years 
of his separation from service.  He indicated that he 
believed his current back problems are related to the injury 
in service.  Private treatment reports dated in P. Byars, 
M.D., document a diagnosis of a herniated disc of the 
lumbosacral spine in March 1971.  

The aforementioned suggests a possible continuity of 
symptomatology between the Veteran's reported injury in 
service and current disability.  However, the current medical 
record does not address the etiology of the Veteran's back 
disability.  Therefore, a VA medical examination must be 
provided in order to obtain an opinion as to whether a 
relationship exists between the Veteran's claimed back 
disability and service.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the 
Veteran's STRs from the NPRC.  The 
AMC should include both the service 
number listed on the STRs included 
in the claims file and that listed 
on the Veteran's DD214 ([redacted] and 
[redacted]).  Additionally, the AMC 
should request any available 
inpatient treatment reports from the 
USS Ingraham for the period from 
July 1, 1962, to September 30, 1962.  
The AMC should include both service 
numbers on the request.  Any 
negative responses should be 
included in the claims file.  

2.  The AMC should arrange for the 
Veteran to undergo a VA examination 
to assess whether the Veteran's 
claimed back disability is 
attributable to the Veteran's 
military service including his 
reported back injury in service.  
The claims file should be reviewed 
by the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probability that the Veteran 
currently suffers from a back 
disability that is traceable his 
military service.  A complete 
rationale for any opinion expressed 
should be provided

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


